Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-12 filed on December 27, 2021 have been fully considered. In view of the amendment of the claims, and in view of applicant’s arguments, the claim interpretation under 35 U.S.C. 112(f) of claims 1-3, and the rejection of all the pending claims are withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the previously cited prior arts teach the feature of “…display the display image on a display device, and update the display image according to a moving distance of the mobile body, wherein that the controller is further configured to carry out the generation of the peripheral image by projecting a past captured image onto a preset virtual projection plane, wherein the past captured image has been captured by the image capturing unit in the past at an imaged position that is different from the current position, 2RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q246244Appln. No.: 16/338,886carry out the update of the display image by: generating a new peripheral image based on a new current position of 
Independent claims 5 and 9 recite similar feature and are allowed due to same reason set forth above with respect to claim 1. 
The rest of the dependent claims are allowed by virtue of their dependency from the allowed claims 1, 5 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488